Citation Nr: 1123823	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his December 2007 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  In statement received later that month, the Veteran indicated that he no longer wished to attend a hearing.  The hearing request has therefore been withdrawn.  38 C.F.R. § 20.702(e) (2010).

The Board notes that the Veteran has alleged an inability to retain employment due to his service-connected disabilities.  See a July 2010 statement, received by VA in September 2010.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra. 

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

The record indicates that the Veteran was last afforded a VA examination to determine the extent of his service-connected PTSD in September 2008.  Subsequently, the RO certified the Veteran's claim for appellate review in December 2008, and the Board received his appeal in February 2009.  On the following day in February 2009, the Veteran's case was sent to his representative for review and submission of additional written arguments on his behalf.  Such argument was received by the Board in May 2011 and includes the representative's assertions that the Veteran's psychiatric symptoms are more severe than are illustrated by the current 30 percent rating for his service-connected PTSD.  

Also associated with the claims folder after the September 2008 VA examination is a January 2010 letter in which the Veteran informed his congressman that he (the Veteran) had retired early due to his service-connected disabilities and that he has been attending PTSD classes.  In addition, the Veteran's wife has asserted that the Veteran's psychiatric symptomatology has escalated in the past 2-3 years.  

The Board regrets the delay associated with this remand.  However, based on the lay statements indicating that the Veteran's disability has worsened, and because the last VA examination was conducted nearly three years ago, the Board finds that the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].

Furthermore, and with regard to the TDIU claim, the Veteran has not received notice pursuant to the VCAA as it pertains to this issue.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board must remand this claim to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  In addition, the Board finds that a remand is required to obtain a needed medical opinion as to the Veteran's employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU in accordance with applicable legal precedent, including 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) & 38 C.F.R. § 3.159 (2010).  

2.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his PTSD since September 2008.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should procure all such records that are available.  All efforts to obtain such records should be documented in the claims folder.  Any such available records obtained should be associated with the Veteran's VA claims folder.  If any identified records cannot be procured, the Veteran and his representative should be notified of this fact.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score and to provide an explanation of the score's meaning.  The examiner should also address the impact of the Veteran's service-connected PTSD on his ability to work.  

4.  Additionally, arrange for the Veteran to be provided with VA examination to determine the effect of his service-connected residuals of a low back injury and his service-connected residuals of a punji stick injury to his right foot on his employability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner is asked to provide an opinion, with supporting rationale, as to the effect of the service-connected residuals of a low back injury and the service-connected residuals of a punji stick injury to the Veteran's right foot on his employability.  In other words, the examiner should opine as to whether these service-connected disabilities render the Veteran unable to secure gainful employment, regardless of his age.  

5.  Following completion of the above, readjudicate the issues of entitlement to an increased rating greater than 30 percent for the service-connected PTSD and entitlement to TDIU.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


